Citation Nr: 1003100	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service-connected esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979 and from January 1980 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2008 substantive appeal, the Veteran requested 
a hearing before a member or members of the Board.  In a 
submission to the RO, dated March 2008, the Veteran withdrew 
his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks entitlement to service connection for sleep 
apnea as secondary to service-connected esophagitis.  VA 
outpatient treatment reports indicated that the Veteran was 
diagnosed and treated for sleep apnea.  Based on that 
finding, the RO afforded the Veteran a VA examination.

In the examination report from April 2007, the examiner 
confirmed a diagnosis of sleep apnea.  However, the Board 
finds that his opinion as to the etiology of the disability 
is internally inconsistent.  The examiner opined that "based 
on the information available that the obstructive sleep apnea 
is likely as not caused by esophagitis."  This indicates a 
positive nexus between the Veteran's sleep apnea and his 
service-connected esophagitis.  In addition to this opinion, 
the examiner continues his evaluation by providing a 
rationale.  He states that the "mechanisms for sleep apnea 
are laxity of the tongue muscles and esophagitis would not 
affect such structures and the sleep apnea is a totally 
separate medical problem.  In addition, given [the Veteran's] 
previous swallowing studies, the results of the surgical 
intervention are such that it is not causing obstruction 
and/or reflux in to beginning esophagus."  This rationale 
appears to suggest that the Veteran's sleep apnea and 
service-connected esophagitis are not related as his opinion 
indicated.

Given this internally inconsistent medical opinion, a remand 
is necessary to obtain an addendum to the April 2007 
examination report, providing a clear medical opinion as to 
the etiology of the Veteran's sleep apnea, is possible.

Accordingly, the case is REMANDED for the following action:

1.	Obtain an addendum from the April 
2007 examiner clarifying his medical 
opinion as to the etiology of the 
Veteran's sleep apnea.  Specifically, 
the examiner is asked to render 
medical opinions as to whether it is 
at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's sleep apnea is caused 
or aggravated by the Veteran's 
service-connected esophagitis.  

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of 
this Veteran's medical history and 
the relevant medical science as 
applicable to this claim.

2.	If the examiner from the April 2007 
examination is unavailable, schedule 
the Veteran for another VA 
examination.  The claims file and a 
copy of this remand must be provided 
to the examiner in conjunction with 
the examination, the examiner must 
review the claims file and annotate 
the report as to whether he or she 
reviewed the claims file.

The nature and extent of the sleep 
apnea should be evaluated. 

The examiner is asked to render 
medical opinions as to whether it is 
at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's sleep apnea is caused 
or aggravated by his service-
connected esophagitis.

The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of 
this Veteran's medical history and 
the relevant medical science as 
applicable to this claim.

3.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case 
and afford the applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


